DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Application claims priority to 62/530678 provisional application with an effective filing date of 7/10/2017. Claims of the instant application are supported by the provisional application and thus have a priority date of 7/10/2017.
	Claims 12-17 are under examination herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 12-17, claim 12 requires “active nitrate” in line 5. It is unclear what “active nitrate” means and neither the claims nor the specification defines what “active nitrate” is. Claims 13-17 that depend from claim 12 fail to clarify the definition of “active nitrate”. One of ordinary skill might define “active nitrate” as being bioavailable to microbes or as nitrate simply being in the composition.  The metes and bounds of the concentration of active nitrate at the recited percentage range are indefinite.
	Regarding claim 13, the claim recites “about 30% active nitrate”. “about” is not defined by the specification and those of ordinary skill in the arts would have different definitions of what “about 30% active nitrate” means. It could mean 40% active nitrate or 21% active nitrate, for example. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alsop (US 2014/0000874 A1). 
Regarding claim 12, Alsop teaches that nitrogen reducing bacteria (NRB) can be introduced to the oil reservoir ([0004]). Alsop teaches that NRB reduce the amount of sulfide in the well ([0043]). Alsop teaches that nitrate in the composition is sufficient to promote the growth of NRB (active nitrate) ([0044]). Alsop teaches that nitrate can be present in the aqueous (water) solution from 3,000 ppm (0.3%) to over 350,000 ppm (35%) ([0046]). This range overlaps the claimed range. Alsop further teaches a composition containing nitrate, microorganism, and water in the oil reservoir after the injection of an aqueous solution containing nitrate ions and a nutrient solution with at least one microorganism (See claims 1 and 7-10), which can be NRB [0004]. The range of nitrate is provided in [0046], and Alsop notes that NRB are an example of microorganisms that can be introduced to the well [0043]. It is noted that the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or an open-end and does not exclude additional or unrecited elements.  Thus, Alsop’s composition containing water, NRB, and nitrate anticipates the claimed range.
Regarding claim 13, Alsop teaches that nitrate can be in the solution at 300,000 ppm (30%) ([0046]). 
Regarding claims 14 and 15, Alsop teaches nitrate in a sodium salt (sodium nitrate) ([0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alsop (US 2014/0000874 A1) in view of Farmer (WO2018148397A2). Farmer claims priority to provisional application 62/456,979 filed on 2/9/2017. The provisional application supports the content of WO2018148397A2 and thus the document is valid prior art.
Regarding claim 16, Alsop fails to teach the claimed shelf life of at least 30 days.
Farmer teaches compositions and methods for reducing hydrogen sulfide in oil production (abstract). Farmer teaches this composition preferentially comprises NRB (p6 lines 21-23). Farmer teaches that their product can be stored (shelf life) for 60, 30, or less days (p24 lines 23-24). Farmer further teaches that the composition can be transported from the microbial growth center to the location of use (p23 lines 17-20). One of ordinary skill in the arts understands that transport requires time and thus a stable composition would be desired to ensure that the composition retains its intended function.  
Regarding claim 17, Alsop fails to name specific species of NRB. 
Farmer teaches the strains of NRB can comprise Pseudomonas. (p6 lines 24-25, claims 13 and 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the NRB containing composition of Alsop with the specific species of NRB, Pseudomonas of Farmer. One of ordinary skill in the art would be motivated to do so because Alsop does not teach specific species of NRB, and would examine the literature for embodiments of NRB to be used in the composition for the reduction of sulfide in oil production and arrive at the teaching of Farmer.  There would be a reasonable expectation of success as both Alsop and Farmer are in the same field of endeavor of reducing hydrogen sulfide in oil production by use of NRB. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 165                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657